(This is an entirely new rule.)

Rule 242.     Citation of Authorities.

      Citation of authorities in matters subject to these rules shall be in accordance with
Pa.R.A.P. 126.

       Note: See also 210 Pa. Code § 65.37 and Wenk v. State Farm Fire and
       Casualty Co., 228 A.3d 540, 552 n.11 (Pa. Super. 2020) for citing to non-
       precedential decisions of the Superior Court; and Pa.R.A.P. 3716 and 210
       Pa. Code § 69.414 for citing to non-precedential decisions of the
       Commonwealth Court.